Per Curiam:

The principal question to be decided in this case, as is shown by the record and admitted by counsel, is: Who owns the annual crops growing on land under the following circumstances? A judgment and decree of foreclosure are rendered against the owner of the land, on a note and mortgage. Afterward, the owner sows wheat and rye upon the land. Afterward, an order of sale is issued, and the land is sold, and the sale confirmed., and a sheriff's deed is execute!! to the purchaser, who immediately takes possession of the property. Afterward, the crops mature, and are ready to be harvested.
Under such circumstances, we think the crops belong to the purchaser. This question has already been decided in this court, in the case of Smith v. Hague, ante, p. 246. The judgment of the court below in this case will therefore, upon the authority of the above decision, be reversed, and the cause remanded for a new trial.